OPINION — AG — IF THE INVESTMENT SECURITIES TO WHICH REFERENCE IS MADE NOT GENERAL OBLIGATIONS OF THE PARTICULAR CITIES IN TEXAS THEY AMY NOT LAWFULLY BE PURCHASED FOR ITS OWN ACCOUNT OR HELD BY A BANK OR TRUST COMPANY OPERATING UNDER THE LAWS OF OKLAHOMA, BUT THAT IF SUCH INVESTMENT SECURITIES ARE GENERAL OBLIGATIONS OF THE POLITICAL SUBDIVISION OF THE STATE OF TEXAS, THEY MAY BE HELD IN A BANK OR TRUST COMPANY OPERATING UNDER THE LAWS OF OKLAHOMA IN A MAXIMUM AMOUNT NOT IN EXCESS OF 15 PERCENT OF THE TOTAL OF THE PAID IN CAPITAL STOCK AND UNIMPAIRED SURPLUS OF THE OKLAHOMA BANK OR TRUST COMPANY SO HOLDING THEM. CITE: 6 O.S.H. 108 (FINIS STEWART)